Case 18-14958-jkf      Doc 55     Filed 07/08/19 Entered 07/08/19 19:12:00            Desc Main
                                  Document      Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-14958
Christopher J Fraser                    : Chapter 13
                                        : Judge Jean K. FitzSimon
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : July 31, 2019 at 09:30 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Christopher J Fraser                    : 900 Market Street, Courtroom #3
                                        : Philadelphia, PA, 19107
                                        :
Scott Waterman
                           Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

      Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto has filed a Motion for Relief from
Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before July 23, 2019, you or your
      attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                Clerk, U.S. Bankruptcy Court
                                    U.S. Bankruptcy Court
                                       900 Market Street
                                   Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:

United States Trustee
Office of the U.S. Trustee



19-022783_RKS
Case 18-14958-jkf      Doc 55    Filed 07/08/19 Entered 07/08/19 19:12:00           Desc Main
                                 Document      Page 2 of 4


833 Chestnut Street, Suite 500
Philadelphia, PA 19107

Scott Waterman
Chapter 13 Trustee
2901 St. Lawrence Ave.
Reading, PA 19606

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Jean K. FitzSimon
      on July 31, 2019 at 09:30 a.m. in U.S. Bankruptcy Court, 900 Market Street, Courtroom
      #3, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

        July 8, 2019
DATE: _______________________




19-022783_RKS
Case 18-14958-jkf       Doc 55     Filed 07/08/19 Entered 07/08/19 19:12:00             Desc Main
                                   Document      Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-14958
Christopher J Fraser                    : Chapter 13
                                        : Judge Jean K. FitzSimon
                              Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : July 31, 2019 at 09:30 a.m.
       vs                               :
                                        : U.S. Bankruptcy Court
Christopher J Fraser                    : 900 Market Street, Courtroom #3
                                        : Philadelphia, PA, 19107
                                        :
Scott Waterman
                           Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   Scott Waterman, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave., Reading,
   PA 19606

   Brad J. Sadek, Attorney for Christopher J Fraser, Sadek and Cooper, 1315 Walnut Street,
   Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                     8 2019:
The below listed parties were served via regular U.S. Mail, postage prepaid, on July ___,

   Christopher J Fraser, 3448 Ryan Avenue, First Floor, Philadelphia, PA 19136


       July 8, 2019
DATE: ______________________
                                                      /s Karina Velter
                                                     Karina Velter, Esquire (94781)



19-022783_RKS
Case 18-14958-jkf   Doc 55   Filed 07/08/19 Entered 07/08/19 19:12:00      Desc Main
                             Document      Page 4 of 4


                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




19-022783_RKS
